DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/22 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17, 24-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eardley et al. (US 2017/0326303 A1).
With regard to claim 16, Eardley discloses A liquid medicament administration device (Fig. 1and 2, 8-10) comprising: a body (see Fig below) configured to contain and support a medicament container (6); wherein the medicament container comprises an initial quantity of a medicament ([0158], cartridge contains the medicament in a quantity to be delivered); wherein the body comprises an aperture (16a); wherein the aperture comprises a viewing window that is coincident with the medicament container (the aperture is considered coincident with the medicament container as they are both located at the same point) when the medicament container is contained and supported by the body (see Fig. 8); and wherein the device is configured such that a size of the viewing window is adjustable in relation to the initial quantity of the medicament in the medicament container (see between Fig. 8-10, element 93 is moved to indicate an initial amount at Fig. 10 and moves distally as the dose is delivered into the end position in Fig. 8 thereby changing the size of the viewing window. The size directly correlates to the initial amount ([0170]).

    PNG
    media_image1.png
    277
    502
    media_image1.png
    Greyscale

With regard to claim 17, Eardley discloses wherein the aperture is configured to receive one or more inserts (insert 90), wherein the one or more inserts, when received by the aperture, partially obscure the aperture so as to reduce the size of the viewing window (as shown between Fig. 8-10).
With regard to claim 24, Eardley discloses wherein one of the one or more inserts comprises an aperture (91) which exclusively defines the dimensions of the size-adjusted viewing window (the aperture 91 allows one to see a numbered amount which equates to and defines the size of the adjusted viewing window).
With regard to claim 25, Eardley discloses wherein the body forms an outer case of the device (see Fig. 1 above).
With regard to claim 26, Eardley discloses wherein the body comprises one or more removable segments adjacent to the aperture (93), wherein the one or more removable segments are configured to extend the aperture upon removal to increase the size of the viewing window (93 moves distally and proximally to extend and contract the viewing window).
With regard to claim 27, Eardley discloses wherein each of the one or more removable segments are attached to the body via one or more breakable elements (the removable segment 93 and any structure could be considered breakable as it may be broken, further amendment defining the breakable element and their function within the device would be needed to overcome this rejection).
With regard to claim 28, Eardley discloses wherein the body forms an inner carrier within an outer case (see outer case labeled in Fig above), wherein the outer case comprises a second aperture (16), and wherein both the aperture of the body and the second aperture of the outer case comprise the viewing window (both 16a and 16 provide a viewing window).
With regard to claim 29, Eardley discloses wherein the device comprises the medicament container, the medicament container containing the medicament (6).
With regard to claim 30, Eardley discloses wherein the medicament container is a syringe (6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-32, 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eardley et al. (US 2017/0326303 A1) in view of Perthu (US 2016/0193428 A1).
With regard to claim 31, Eardley discloses A method of manufacturing a liquid medicament administration device, the method comprising: providing a liquid medicament administration device (fig. 1, 7-10) comprising a body (see Fig above) configured to contain and support a medicament container (6), wherein the medicament container comprises an initial quantity of a medicament, wherein the body comprises an aperture (16a), and the aperture comprises a viewing window that is coincident with the medicament container when the medicament container is contained and supported by the body (the aperture is considered coincident with the medicament container as they are both located at the same point); and adjusting a size of the viewing window in relation to the initial quantity of the medicament in the medicament container (see between Fig. 8-10, element 93 is moved to indicate an initial amount at Fig. 10 and moves distally as the dose is delivered into the end position in Fig. 8 thereby changing the size of the viewing window. The size directly correlates to the initial amount ([0170]).
However, Eardley does not necessarily disclose the viewing window being adjust during manufacturing. 
Perthu teaches that, during manufacturing a window may be changed in size in accordance to the desired purpose ([0116], [0137], [0140], [0148]). Therefore, the viewing window of Eardley could be adjusted during manufacturing in accordance to the desired purpose which would be indicate an initial quantity of medicament. Without further limitations indicating how or why the window size is being adjusted, Perthu teaches the claimed as currently recited. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Eardley with the manufacturing step of adjusting a window size as taught by Perthu for the purpose of reaching the desired size to show the initial quantity of medication in the device ([0116], [0137], [0140], [0148]).
With regard to claim 32, Eardley discloses wherein the aperture is configured to receive one or more inserts (insert 90), wherein the one or more inserts, when received by the aperture, partially obscure the aperture so as to reduce the size of the viewing window (as shown between Fig. 8-10).
With regard to claim 35, Eardley discloses wherein the body comprises one or more removable segments (93) adjacent the aperture, and adjusting the size of the viewing window comprises removing at least one or more of the removable segments to increase the size of the viewing window. 
With regard to claim 36, Eardley discloses wherein the device is configured such that an end-size of the viewing window is proportional to the initial quantity of the medicament in the medicament container (see between Fig. 8-10, element 93 moves distally to cover the window as the does moves from its initial amount to the end amount in which 93 has now moved fully distally and the window is now smaller than the initial size).
With regard to claim 37, Eardley discloses wherein the device is configured such that an end-size of the viewing window is predetermined in relation to the initial quantity of the medicament in the medicament container (the end size of the window is shown in fig 8 and is this size no matter the initial quantity thereby making the end size of the window predetermind).
With regard to claim 38, Eardley discloses wherein the size of the viewing window is configured to be adjusted prior to delivery to an end-user of the device (the use of the word configured indicates functional language and the device must only be capable of performing the function. Therefore, the device window could be adjusted and a dose set prior to the end-user receiving the device such that the device is ready for immediate use once received by the end use (see between Fig. 8-10)).
With regard to claim 39, Eardley discloses wherein the size of the viewing window is configured to be adjusted during the assembly or manufacture of the device (the use of the word configured indicates functional language and the device must only be capable of performing the function. Therefore, the device window could be adjusted and a dose set during assembly of the device prior to the end-user receiving the device such that the device is ready for immediate use once received by the end use (see between Fig. 8-10)).

Allowable Subject Matter
Claims 18-23, 33-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783